Citation Nr: 1326272	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating higher than 10 percent rating for a right knee disability.  


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The Veteran had service in the Michigan Army National Guard from May 1996 to February 1998, including a qualifying period of active duty for training from January 1997 to April 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Since the Veteran was last examined by VA in September 2010, he has received treatment by VA.  In April 2013, the Veteran had a right patellar dislocation.  The Veteran described recurrent dislocations.  In April 2013 in VA physical therapy note, history included dislocation of the right kneecap that was very painful and that was happening more frequently.  

As the evidence suggests a material change in the disability, a VA reexamination is necessary.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following:  

1.  Afford the Veteran a VA examination to determine the current level of severity of the service-connected right knee disability.  




The VA examiner is asked to describe:

Flexion and extension in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare- ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 

Any recurrent subluxation or lateral instability; 

Any other symptoms of meniscal damage, if any, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability. 

The Veteran's file should be provided to the VA examiner for review. 

3.  After the development is completed, adjudicate the claim for increase for the right knee disability.  If benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


